Title: To George Washington from Francis Adrian Van der Kemp, 17 March 1790
From: Van der Kemp, Francis Adrian
To: Washington, George



Sir!
Kingston [Jamaica] 17 March 1790.

The eminent Station, which you adorn in this Common wealth, obliges me to trouble you few moments with letters—respecting alone me private circumstances. I flatter myself Sir! that the Liberty, which I take wil easily find an excuse, if She want it, as Soon, as I have informed your Excellency, that honour and duty entreates me to this performance to which I am encouraged be the expectation wil be crowned with a happy Success—if it depends alone of your Excellency’s inclination.
Engaged Since Several years in the domestic quarrel of the People of the united Netherlands for recovering those ancients

rigths, which they enjoyed—even under a Charles the 5th and Philip the Second, I was particularly interested in the fate of the Province of Utrecht, and the city of Wyck by Duurstede. In this city I was taken Prisoner together with Sir Adriaen de Nÿs then commander of the city, transported with him nothwithstandig we we⟨r⟩ nominally included in the general Amnestie—published by the pretended States, under a Strong escort to Amersfort—from there to Utrecht, after this place was evacuated by the troops of the Patriotic Party. After an imprisonment of twenty three weeks about, Liberty was offered to us upon condition, that we first and before our enlargement, must ⟨namptise⟩ the Sum of 45000 Guldens—or 7500£ New-yorks Currency—“in order, as the Resolution was, to recover of that Sum the damages, and losses, sustained by the Province of Utrecht and city of Wÿck by Duur Stede in particular, under our direction.[”]
How iniquitous this exaction, to which we must Submit, to recover our Liberty, may be judged, it is not Sir! upon this point, that my grievance is founded. I know to wel, that it was a domestic transaction in that Country; that no foreign State could properly interfere in it—and that I was—to that moment—a citisen of that Province and your Excellency, I am persuded, wil do me the justice, to acquit me of the presumtuous folly of wishing your interference in this matter. But Sir! though ⟨namptised⟩, the Sum of 75000£, was ours, undoubtly the residuum of that Sum, after the recovering of the damages, which should have been judged to have been occasioned by our direction. To this residuum my friend with me though, exiled, was entitled—there our goods were not confiscated, nor this Sum forfeited, after our departure in Braband and France, and my naturalisation in this Republic wil not, I hope, afford a valuable reason to deprive me of the expectation of recovering the whole, a part of this Sum, at least of receiving an account of the States of Utrecht, if the total Sum was adjudged for Sustained damages.
I dare not Say Sir! in what manner your Excellency may afford us a Succesful adsistance, but this, I hope, wil not be rejected, if I request your Excellency’s interference by your Minister, as far, as may be proper. The Sum is ⟨namptised⟩ to the Deputies of State of the Province of Utrecht—19 Dec. 1787 in the city of the Same name, with the above mentioned expressed

condition. Your Protection will obliges us infinitly, afford my an occasion, to acquit me of a debt, contracted at that time to my friend, and pay a part of my obligation to his uncommon generosity.
That every day of your Excellency’s Presidency may be blessed, and the remembrance of it may rejoy the heart of the latest free American, is the ardent wish of him, who remains which dutiful Sentiments of the highest respect and esteem Sir! Your Excellency’s most humble and obedient Servant!

Francois Adrian Vanderkemp

